 



Exhibit 10.8
AMENDMENT TO S-76 NEW HELICOPTER SALES AGREEMENT
THIS AMENDMENT, dated as of the Acceptance Date stated below, by and between the
Sikorsky Contracting Entity (“Sikorsky”) named below and the Buyer named below,
hereby amends the S-76 New Helicopter Sales Agreement between the parties as
follows:
     1. Definitions/Information for this Amendment

     
Buyer:
  Offshore Logistics, Inc.
Sikorsky Contracting Entity:
  Sikorsky Aircraft Corporation
Sikorsky Contract No.:
  S76TD02065
Amendment No.:
  7

     2. Amendment — Amend the S-76 Sales Agreements as follows:
     A. Configuration
     Revised Exhibit A, FOR THE 10th — 15th and any subsequent option AIRCRAFT
ONLY, as follows:
     1. Delete 9002 HUMS Provisions
     2. Delete 9015 Meggitt Avionics CVR/FDR: SCR500-1560
     3. Add 37062 Penny & Giles Multi Purpose Flight Recorder, MPFR CVR/FDR
Model D51615-102
     4. Add 9004 Ground Proximity Warning System Provisions
     B. Payment Schedule
     Delete Section III.1. Table 1 and substitute with the following:
TABLE 1
Payment Schedule
*
     C. Aircraft Price
     Delete Section III.2. Table 2 and substitute with the following:
TABLE 2
Helicopter Unit Price
*

    Payments and prices changes in Tables 1 and 2 above, reflect credit to the
Buyer as a result of specified configuration changes.

D.   Schedule       The scheduled presentation dates for the Helicopter
Acceptance and Completion Services Acceptance of aircraft delivered in 2005 are
as follows:

                Helicopter   Completion Services  
10th Helicopter
  November 30, 2004   February 28, 2005  
11th Helicopter
  December 24, 2004   March 31, 2005  
12th Helicopter
  May 31, 2005   August 31, 2005  

E.   Due to a current shortage of servos, Sikorsky may elect to transport the
aircraft to the Completion Center using “used, airworthy” servos. These three
main rotor servos and/or one tall rotor servo will be removed from the
helicopter and retained by Sikorsky. Prior to the scheduled presentation date of
the completion services, Sikorsky will install “new production servos” (in
accordance with Sikorsky type design) for the delivery of the helicopter.

 



--------------------------------------------------------------------------------



 



AIRCRAFT ENVELOPE
image not included
WEIGHT BREAKDOWN
 

MODEL: S76C+   PAR CUSTOMER: PASSENGER — Air Logistics   02 000 0 MISSION: 12
PASSENGER    

                              WEIGHT                   (LBS)     ARM (IN.)    
MOMENT LBIN.  
WEIGHT EMPTY — Green Ship
    6534       214.3       1400236  
WEIGHT EMPTY EQUIPPED
    7217       211.8       1528547  
 
                       
PILOT & COPILOT
    400       102.5       41000  
ENGINE OIL
    21       231.0       4851  
WINDSHIELD WASHER FLUID
    6       54 .0       324  
MANUAL & SUPPLIES
    15       102.5       1538  
LIFE VESTS COCKPIT
    4       122.0       488  
LIFE VESTS 12 PASSENGERS
    24       164.1       3938  
CABIN RAFT
    100       166.1       16610  
 
                       
BASIC WEIGHT
    7787       205.1       1597296  
 
                       
4 PAX FWD
    800       135.5       108400  
4 PAX MID
    800       166.5       133200  
4 PAX AFT
    800       197.5       158000  
BAGGAGE
    180       235.0       42300  
OPERATIONAL WEIGHT
    10367       196.7       2039196  
 
                       
FUEL MAIN (JET A)
    1200       216.7       260040  
 
                       
GROSS WEIGHT
    11567       198.8       2299236  

3.   Reaffirmation — Except as modified above, all of the provisions of the
Agreement remain the same, and the Agreement as modified hereby, is reaffirmed.

     IN WITNESS WHEREOF, this Amendment has been executed by each party’s
authorized representative.

     
Offshore Logistics, Inc.:
  Sikorsky Aircraft Corporation:
By: /s/ Drury A. Milke
  By: /s/ Mick Maurer
Name: Drury A. Milke
  Name: Mick Maurer
Title: Vice President
  Title: Vice President — Commerical Programs
Date: January 4, 2005
  Date: January 5, 2005

 